EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Brian Galvin on 12/31/2020.

The application is amended as follows:

IN THE CLAIMS

1. (Currently Amended) A system for providing chat-based customer callbacks, comprising: 
a callback application server comprising a memory and a processor;
an interaction manager;
an intent analyzer comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the first plurality of programming instructions, when operating on the processor, cause the callback application server to: 
receive a chat request from a user; 
determine an intent of the chat request; 

connect the user to the chat bot in a chat session; 
the selected chat bot comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the second plurality of programming instructions, when operating on the processor, cause the callback application server to: 
receive a communication from the user 
determine whether the communication falls within the chat bot’s capabilities; and 
where the chat bot determines that the communication does not fall within its abilities, transmit an interactive prompt to the chat session, the interactive prompt comprising an option for the user 
receive the callback request from the chat session; 
direct the callback request to the interaction manager; and 
the interaction manager comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the second plurality of programming instructions, when operating on the processor, cause the callback application server to: 
determine callback availability for agents in a contact center, the callback availability being based on the status of a current interaction queue at the contact center, the callback request specifying the time when the callback should be made, and the specific agent identified by the user;  

direct the session management server to initiate the callback; and 
a session management server comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the third plurality of programming instructions, when operating on the processor, cause the callback application server to: 
perform the callback at the specified time and using the selected agent. 
 
2. The system of claim 1, wherein the interactive prompt comprises a link to a callback request form.

3. (Cancelled).

4. The system of claim 1, wherein the callback request comprises customer contact information. 

5-7. (Cancelled).
  
8. (Currently Amended) A method for providing chat-based customer callbacks, comprising the steps of: 

determining an intent of the chat request; 
based on the intent, selecting a chat bot for communication with the user, the chat bot operating on the callback application server; 
connecting the user to the chat bot in a chat session; 
receiving a communication from the user 
determining, using the chat bot, whether the communication falls within the chat bot’s capabilities; 
where the chat bot determines that the communication does not fall within its abilities, transmitting an interactive prompt to the chat session, the interactive prompt comprising an option for the user 
receiving the callback request from the chat session; 
determining, using an interaction manager, callback availability for agents in a contact center, the callback availability being based on the status of a current interaction queue at the contact center, the user-specified time when the callback should be made, and the user-specified agent for the callback; 
selecting an agent from within the agents in the contact center, to be used for the callback, the agent being selected based on the determined availability, wherein the agents in the contact center includes at least the user-specified agent; and 
performing the callback using a session management server at the specified time and using the selected agent. 
 


10. (Cancelled).
 
11. The method of claim 8, wherein the callback request comprises customer contact information. 

12-14. (Cancelled).
 

Allowable Subject Matter
Claims 1, 2, 4, 8-9, and 11 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 12/24/2020, pages 6-7) and the cited prior art of record. The cited prior art did not disclose, in the particular arrangement as claimed, a callback application server comprising a memory and a processor; an interaction manager; an intent analyzer comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the callback application server, wherein the first plurality of programming instructions, when operating on the processor, cause the callback application server to: receive a chat request from a user; determine an intent of the chat request; based on the intent, select a chat bot for communication with the user; and connect the user to the chat bot in a chat session; the selected chat bot comprising a second plurality of programming instructions stored in the memory of, the user a user; determine whether the communication falls within the chat bot’s capabilities; and where the chat bot determines that the communication does not fall within its abilities, transmit an interactive prompt to the chat session, the interactive prompt comprising an option for the user a user to request a callback; receive the callback request from the chat session; in addition to the rest of the limitations with regards to the callback setup and performance.  The particular arrangement of claim limitations, are distinguished from the prior art.  For support, see Instant Specification (Figures 2-3, [0043] and [0046]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443